United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.J., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Aaron B. Aumiller, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2409
Issued: September 11, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 31, 2008 appellant timely appealed a May 23, 2007 merit decision of the
Office of Workers’ Compensation Programs in which a hearing representative affirmed the
termination of his compensation benefits and the denial of his schedule award claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
benefits effective November 27, 2006; and (2) whether appellant established that he sustained
permanent impairment due to his accepted conditions and is entitled to a schedule award.
FACTUAL HISTORY
On December 2, 2002 appellant, a 40-year-old transportation security screener, injured
his low back and left leg when he slipped and fell at work. The Office accepted the claim for
lumbar strain and left knee sprain. Appellant stopped work on December 2, 2002. He returned

to limited duty for approximately one month in May 2004 and stopped work again in June 2004.
Appellant retired from the employing establishment effective March 19, 2005. The Office paid
appropriate compensation.
In a May 6, 2003 report, Dr. Steven J. Valentino, a Board-certified osteopath and Office
referral physician, reviewed the history of injury, appellant’s treatment and the objective testing
of record and set forth his examination findings. He provided an impression of resolved lumbar
and left knee strain. Dr. Valentino found appellant’s diagnostic studies remarkable for agerelated degenerative changes and no evidence on examination or on magnetic resonance imaging
(MRI) scan of the lumbar spine for lumbosacral radiculopathy. He noted that an MRI scan of the
left knee did not indicate internal derangement. Dr. Valentino opined that appellant reached
maximum medical improvement and recovered from the work-related injury without residuals.
He opined that appellant could return to his preinjury position without restriction.
In a May 22, 2003 report, Dr. Mitchell K. Freedman, a Board-certified physiatrist and
treating physician, advised that appellant’s MRI scan showed a small herniation at L3-4 as well
as bulging at L5-S1 and L4-5. He stated that, while some of this may be degenerative, he
disagreed with Dr. Valentino and opined that appellant’s back pain had not resolved.
The Office found a conflict on the medical evidence between Dr. Valentino and
Dr. Freedman regarding whether appellant had any residuals of the work-related conditions. In a
July 31, 2003 report, Dr. William Simon, a Board-certified orthopedic surgeon, who served as an
Office referral physician, reviewed appellant’s medical record and evaluated him.1 He
concluded that appellant had a soft tissue injury superimposed upon preexisting degenerative
changes and lumbar stenosis in his lumbar spine. Dr. Simon opined that appellant’s soft tissue
injury should have healed by July at the latest.
In a July 5, 2004 report, Dr. David Mattingly, a Board-certified osteopath specializing in
family practice, noted that he initially examined appellant on January 27, 2003. He stated that
appellant had post-traumatic lumbar strain, lumbar radiculitis, and left knee contusion and sprain
as a result of his work injury. Dr. Mattingly opined that appellant was unable to work. In a
September 21, 2004 report, he advised that the diagnoses were confirmed by abnormal studies.
In an August 10, 2004 report, Dr. Gene Salkind, a Board-certified neurosurgeon, examined
appellant and related appellant’s complaints of pain in the back, buttocks and legs to lumbar
stenosis, exacerbated by the work injury.
The record indicates that, after appellant returned to work on May 5, 2004, the Office in
an August 24, 2004 decision reduced his wage-loss compensation based on his actual earnings as
a security screener/exit lane monitor. Appellant elected to receive benefits from the Office of
Personnel Management, effective March 19, 2005, in lieu of compensation benefits under the
Federal Employees’ Compensation Act.

1

Dr. Simon noted that a December 17, 2002 left knee MRI scan showed degeneration with no cruciate ligament
tear. A January 17, 2003 MRI scan showed small disc herniations from L2-3 to L4-5 and stenosis, ligamentous
hypertrophy and bulging at L5-S1. A March 5, 2003 EMG showed early symmetric polyneuropathy and right L5-S1
radiculopathy.

2

In a March 7, 2006 report, Dr. Freedman noted that he last saw appellant about two years
earlier. He noted that appellant went back to part-time work in November 2005 but that his
back pain intensified. Dr. Freedman also noted that appellant was working security until
January. He opined that appellant had an exacerbation of his lumbar disc degeneration. Physical
therapy was recommended.
2

The Office referred appellant to Dr. Kevin Hanley, a Board-certified orthopedic surgeon,
for a second opinion evaluation. In a July 11, 2006 report, Dr. Hanley reviewed medical reports
and noted examination findings. He advised that review of the medical record indicated that left
knee symptoms had resolved. Examination revealed appellant to be overweight and
deconditioned. While appellant had mild limitation of motion in the lumbar spine, Dr. Hanley
opined that this was due to “body habitus and degenerative change.” Straight leg raising was
negative and strength testing revealed no weakness. Knee examination was normal. Dr. Hanley
diagnosed history of musculoligamentous straining injury superimposed on degenerative disc
disease and spinal stenosis, lumbar spine and resolved sprain/strain of the knee. He opined that
appellant no longer had any affects of the work injury. Dr. Hanley advised that the work injury
temporarily aggravated appellant’s underlying problem of spinal stenosis and degenerative
disease. He stated that the aggravation was temporary as there was no evidence of a significant
change to any of the lumbar spine anatomy occurring such as disc herniation or subluxation or
dislocation. Dr. Hanley had noted in his review of the medical record that appellant did not
sustain an acute disc herniation as a consequence of the work incident. He concluded that the
lumbar sprain/strain ran its natural course, which was to heal over time. Dr. Hanley advised that
appellant’s continuing and residual symptoms were due to appellant’s obesity, deconditioning
and underlying degenerative process and no longer represented acute symptoms coming from an
acute injury. He opined that appellant was capable of returning to work activities without
restriction, as his symptoms have resolved from the work-related injury. Dr. Hanley further
opined no additional medical treatment was necessary.
On August 10, 2006 the Office advised appellant that it proposed to terminate his medical
benefits as Dr. Hanley’s opinion established that he had no residuals of his accepted conditions.
It provided appellant 30 days to submit additional evidence.
In a June 29, 2006 report, Dr. Nicholas Diamond, an osteopath, noted the history of
injury and reviewed appellant’s course of treatment. He additionally noted that appellant
sustained a neck injury in 2004 due to a motor vehicle accident. Dr. Diamond diagnosed central
herniated nucleus pulposus L2-3, L3-4, L4-5 with disc bulging at L5-S1, MRI scan positive;
right lumbar L4, L5 and S1 radiculopathy, EMG positive; chronic post-traumatic lumbosacral
strain and sprain; post-traumatic internal derangement left knee with medial meniscus tear; and
aggravation of preexisting quiescent osteoarthritis of the lumbosacral spine. He opined that
appellant’s subjective and objective findings were due to the December 2, 2002 work injury.
Dr. Diamond opined that appellant had 30 percent impairment of his left leg under the New
Jersey Workers’ Compensation Act. This was based on strength deficits in the knee and ankle as

2

Dr. Freedman advised appellant has bilateral lumbar radiculopathy and a history of polyneuropathy secondary to
diabetes.

3

well as pain. In an August 22, 2006 letter, appellant’s counsel indicated that appellant sought a
schedule award.
On November 20, 2006 an Office medical adviser opined that there was no ratable
impairment of the left leg. He stated that the accepted condition of sprain/strain of the left knee
had resolved with no residual defects. The Office medical adviser noted that, while Dr. Diamond
assigned impairment for loss of strength of the left knee extension and left ankle plantar flexion,
these findings were inconsistent with many physical examinations documented in the record. He
also advised that an impairment rating for pain was inappropriate as the left knee condition had
resolved. Therefore, the Office medical adviser concluded that there was no basis for a schedule
award.
By decision dated November 22, 2006, the Office denied appellant’s claim for a schedule
award as the requirements have not been met for entitlement to a schedule award.
By decision dated November 30, 2006, the Office terminated appellant’s medical benefits
effective November 27, 2006 on the basis that the weight of the medical evidence demonstrated
that the work injury had resolved without residuals.
Appellant’s counsel disagreed with both Office decisions and requested a telephone
hearing.
During the teleconference, the hearing representative noted that, since the
November 30, 2006 decision terminated all benefits, the November 22, 2006 schedule award
decision would not be specifically addressed but any actions or directions concerning the
schedule award would be incorporated. Both during and after the hearing, appellant’s counsel
argued that the record established that appellant sustained a herniated disc as a result of the work
injury and that he had ongoing and permanent effects of the work injury.
By decision dated May 23, 2007, an Office hearing representative affirmed the
November 22 and 30, 2006 decisions.3 On appeal appellant’s counsel argued that the Office
hearing representative erred in combining the issues of termination and entitlement to a schedule
award. He further contended that appellant is entitled to a schedule award based on
Dr. Diamond’s report.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.4 It may not terminate compensation without establishing
that disability ceased or that it was no longer related to the employment.5 The right to medical
benefits is not limited to the period of entitlement to disability. To terminate authorization for

3

The hearing representative affirmed the denial of the schedule award on the fact that, since the effects of the
injury resolved without residual, there was no permanent impairment that would entitle appellant to a schedule
award.
4

Jorge E. Sotomayor, 52 ECAB 105, 106 (2000).

5

Mary A. Lowe, 52 ECAB 223, 224 (2001).

4

medical treatment, the Office must establish that appellant no longer has residuals of an
employment-related condition that requires further medical treatment.6
ANALYSIS -- ISSUE 1
In early 2003, the Office accepted that appellant sustained a lumbar strain and left knee
sprain as a result of a December 2, 2002 slip and fall. It terminated his compensation benefits
effective November 27, 2006, as the opinion of Dr. Hanley, a Board-certified orthopedic surgeon
and Office referral physician, showed that he did not have residuals of his accepted conditions
after that date. On May 23, 2007 an Office hearing representative affirmed the termination of
appellant’s compensation benefits.
In his July 12, 2006 report, Dr. Hanley provided a history of injury, reviewed medical
records, and conducted a physical examination. He provided an unequivocal opinion that the
effects of appellant’s back and knee strains sustained on December 2, 2002 had resolved when he
examined appellant on July 11, 2006. Dr. Hanley noted that appellant did not sustain an acute
disc herniation as a consequence of the work incident but rather had only sustained a strain
superimposed on underlying conditions of degenerative disc disease and spinal stenosis. He
advised that the work injury temporarily aggravated appellant’s underlying conditions and
explained that, in the absence of a significant change to any of the lumbar spine anatomy, the
lumbar sprain/strain ran its natural course, which was to heal over time. Dr. Hanley advised that
appellant’s continuing and residual symptoms did not represent acute symptoms coming from an
acute injury, but were a consequence of appellant’s obesity, deconditioning and the underlying
degenerative process. He opined that appellant could return to work with no restrictions and his
current symptoms did not necessitate ongoing treatment.
The attending physician, Dr. Freedman, advised in his March 7, 2006 report that
appellant sustained an exacerbation of his lumbar disc degeneration. However, he provided no
specific opinion regarding whether this condition was employment related. Furthermore, the
Board notes that the Office did not accept a degenerative condition as employment related.7
In his June 29, 2006 report, Dr. Diamond opined that appellant’s current conditions of
herniated disc, right lumbar radiculopathy, chronic post-traumatic lumbosacral strain and sprain,
post-traumatic internal derangement left knee with medial meniscus tear; and aggravation of
preexisting quiescent osteoarthritis of the lumbosacral spine were due to the December 2, 2002
work injury. He did not, however, provide a rationalized medical opinion addressing why the
accepted lumbar strain and left knee sprain persisted nor did he provide rationale to explain why
diagnosed conditions that were never accepted by the Office would be considered to be
employment related. Medical reports not containing rationale on causal relation are entitled to

6

Frederick Justiniano, 45 ECAB 491 (1994).

7

Where a claimant claims that a condition not accepted or approved by the Office was due to an employment
injury, the claimant bears the burden of proof to establish that the condition is causally related to the employment
injury through the submission of rationalized medical evidence. T.M., 60 ECAB ___ (Docket No. 08-975, issued
February 6, 2009).

5

little probative value.8 As noted, appellant bears the burden of proof to establish that conditions
not accepted by the Office are causally related to the accepted back strain and left knee strain.9
The Board finds that Dr. Hanley provided a rationalized medical opinion that accepted
conditions resulting from the December 2, 2002 work incident had resolved.10 Dr. Hanley’s
opinion is based on a proper factual and medical history in that he had the benefit of an accurate
and up-to-date statement of accepted facts, provided a thorough factual and medical history and
accurately summarized the relevant medical evidence.11 He also provided medical rationale for
his opinion. There is no medical evidence showing any continuing residuals or disability due to
appellant’s accepted back and knee strains. Thus, the Office met its burden of proof to terminate
appellant’s benefits as the weight of the medical evidence indicates that residuals of the
employment-related conditions had ceased effective November 27, 2006.
LEGAL PRECEDENT -- ISSUE 2
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.12 Neither the Act nor the regulations specify the manner in which the percentage of
impairment for a schedule award shall be determined. For consistent results and to ensure equal
justice for all claimants the Office has adopted the American Medical Association, Guides to the
Evaluation of Permanent Impairment as the uniform standard applicable to all claimants.13 The
permanent impairment must be causally related to an accepted employment injury.14

8

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

9

See supra note 7.

10

As noted, the Office issued a wage-earning capacity decision August 24, 2004. A wage-earning capacity
determination remains in effect until it is properly modified. See Katherine T. Kreger, 55 ECAB 633 (2004). The
medical evidence in this case shows a material change in the nature and extent of the employment-related condition,
warranting a modification of the wage-earning capacity determination.
11

Michael S. Mina, 57 ECAB 379 (2006) (in assessing medical evidence, the weight of such evidence is
determined by its reliability, its probative value and its convincing quality; the opportunity for and thoroughness of
examination, the accuracy and completeness of the physician’s knowledge of the facts and medical history, the care
of analysis manifested and the medical rationale expressed in support of the physician’s opinion are facts, which
determine the weight to be given to each individual report).
12

5 U.S.C § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid additional members of the body
are found at 20 C.F.R. § 10.404(a).
13

20 C.F.R. § 10.404.

14

Rosa Whitfield Swain, 38 ECAB 368 (1987).

6

ANALYSIS -- ISSUE 2
In the present case, appellant submitted a June 29, 2006 report from Dr. Diamond
regarding permanent impairment to the left lower extremity. He requested that the Office review
the report and develop the issue of whether appellant was entitled to a schedule award pursuant
to 5 U.S.C. § 8107. Based on the report of its Office medical adviser, the Office denied
appellant’s claim for a schedule award on November 20, 2006. In a May 23, 2007 decision, an
Office hearing representative affirmed the denial of the schedule award on the basis that since
compensation was terminated there can be no permanent impairment as the effects of the injury
have resolved without residual.
On appeal, appellant argues that the Office hearing representative erred in combining the
issues of termination and entitlement to schedule award. While the Office had properly
terminated compensation for the accepted conditions, this does not in itself preclude a claimant
from establishing an employment-related permanent impairment.15
Dr. Diamond opined that appellant has 30 percent impairment of his left lower extremity
comprised of strength deficits in the knee and ankle as well as pain-related impairment. On
November 20, 2006 an Office medical adviser opined that there was no ratable impairment of the
left lower extremity, noting that appellant’s left knee condition had resolved and pointing to
inconsistencies between Dr. Diamond’s findings and those of other examining physicians. The
Office hearing representative subsequently denied any further consideration of the schedule
award claim finding that, as the accepted conditions had resolved without residuals, there could
be no permanent impairment. The Office cited no authority for the proposition that a termination
of compensation based on medical evidence was a bar to seeking a subsequent schedule award.16
The Board finds that the Office should have considered the schedule award matter separately
from the termination of benefits.
It is well established that proceedings under the Act are not adversarial in nature,17 and
while the claimant has the burden to establish entitlement to compensation, the Office shares
responsibility in the development of the evidence.18 The Office has an obligation to see that
justice is done.19 The case will therefore be remanded for further development on the issue of
whether appellant has a ratable permanent impairment of the left lower extremity causally related
to his work injury which would entitle him to a schedule award. After this and such further
development as deemed necessary, the Office shall issue a de novo decision on the schedule
award issue.

15

See A.A., 59 ECAB ___ (Docket No. 08-951, issued September 22, 2008).

16

B.K., 59 ECAB ___ (Docket No. 07-1545, issued December 3, 2007).

17

John J. Carlone, 41 ECAB 354 (1989).

18

Dorothy L. Sidwell, 36 ECAB 699 (1985).

19

William J. Cantrell, 34 ECAB 1233 (1983).

7

CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation benefits
effective November 27, 2006. The Board further finds the case is not in posture for decision
regarding whether appellant is entitled to a schedule award for a permanent impairment of his
left lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated May 23, 2007 is affirmed in part and set aside in part and the case remanded to
the Office for proceedings consistent with this opinion of the Board.
Issued: September 11, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

